Citation Nr: 0112068	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-08 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back pain, status post lumbosacral fusion for 
spondylolisthesis.

2.  Entitlement to an evaluation in excess of 20 percent from 
September 30, 1998 to July 31, 1999, and in excess of 10 
percent on and after August 1, 1999, for left patellofemoral 
pain syndrome with chondromalacia patella.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic muscular strain of the cervical spine with 
degenerative changes.

4.  Entitlement to an increased (compensable) evaluation for 
headaches.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of frostbite of the right fifth toe and great toe.

6.  Entitlement to an initial compensable evaluation for 
residuals of frostbite of the right pinky finger.

7.  Entitlement to an increased (compensable) evaluation for 
residuals of frostbite of the left great toe.

8.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty for training from June to 
September 1985, and on active duty from April 1987 to 
September 1994.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO, in pertinent part, granted 
entitlement to service connection for residuals of frostbite 
of the right pinky finger with assignment of a noncompensable 
evaluation, denied entitlement to an evaluation in excess of 
20 percent for chronic low back pain, status post lumbosacral 
fusion for spondylolisthesis, an evaluation in excess of 10 
percent for chronic muscular strain of the cervical spine 
with degenerative changes, compensable evaluations for 
headaches, residuals of frostbite of the of the right fifth 
toe and great toe, residuals of frostbite of the left great 
toe, proposed a decrease in the evaluation of left 
patellofemoral pain syndrome with chondromalacia patella from 
20 percent to 10 percent disabling, and denied entitlement to 
a TDIU.

The RO also denied entitlement to an increased (compensable) 
evaluation for left hearing loss, and granted entitlement to 
an increased (compensable) evaluation for tinnitus.  A notice 
of disagreement with the foregoing determinations has not 
been received, and such claims are not considered part of the 
current appellate review.


In May 1999 the RO reduced the evaluation for left 
patellofemoral pain syndrome with chondromalacia patella from 
20 percent to 10 percent disabling, effective August 1, 1999.

The veteran failed to report for a scheduled hearing before a 
travel Member of the Board of Veterans' Appeals (Board) at 
the RO in February 2001, thereby constituting a withdrawal of 
the previous request for such a hearing.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board's review of the evidentiary record discloses that 
the December 1998 VA examination reports including 
radiographic and other special studies were without benefit 
of the veteran's claims file, as noted by the attendant 
examiners.

The fact that the December 1998 VA examinations and special 
studies were conducted without access to the appellant's 
claims file renders the subject examinations inadequate for 
rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2000) ("It is 
...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Accordingly, further development is warranted.



In view of the fact that the medical examinations of record 
are inadequate for rating purposes, see Green, supra, 
contemporaneous comprehensive examinations of the veteran's 
service-connected disabilities with an opinion as to whether 
they have rendered him unemployable for VA compensation 
purposes, see Friscia v. Brown, 7 Vet. App. 294, 297 (1994), 
would materially assist in the adjudication of his appeal.

Documentation is on file referable to VA Vocational 
Rehabilitation benefits.  Any folder which has been 
constructed referable to any assistance the veteran may have 
received under this program has not been associated with the 
claims file and should be secured.

The veteran may be in receipt of disability benefits from the 
Social Security Administration (SSA).  

The Court has held that the medical records utilized by the 
SSA in awarding disability benefits should be the subject of 
review by VA in determining a veteran's eligibility to 
receive total disability benefits based on inability to work.  
Massors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

During the pendency of this appeal, the veteran may have 
sought and received treatment for his service-connected 
disabilities.  Association with the claims file of any such 
records is necessary to obtain a complete clinical history.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his service-connected 
disabilities and opinions expressed as to 
his ability to work in view of their 
severity.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified, whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should associate the veteran's 
VA Vocational Rehabilitation folder with 
the claims file.  If it is determined 
that the veteran is in receipt of 
disability benefits from the SSA, the RO 
should obtain from that agency the 
records pertinent to the veteran's claim 
as well as the medical records relied 
upon concerning that claim.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).
4.  Following the above, the RO should 
arrange for a VA audiology-ear disease 
examination(s) of the veteran for the 
purpose of ascertaining the current 
nature and extent of severity of his left 
ear hearing loss and tinnitus.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

5.  The RO should schedule the veteran 
for VA special orthopedic and 
neurological examinations by an 
orthopedic surgeon and a neurologist or 
other available appropriate medical 
specialists, including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected chronic low back pain, status 
post lumbosacral fusion for 
spondylolisthesis, left patellofemoral 
pain syndrome with chondromalacia 
patella, chronic muscular strain of the 
cervical spine with degenerative changes, 
headaches, and frostbite, and whether his 
service-connected disabilities have 
rendered him unemployable.  
The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), and separate copies of this 
remand must be made available to and 
reviewed by the medical specialists prior 
and pursuant to conduction and completion 
of the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's back, neck, 
and left knee disabilities in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59. It is requested that the 
examiners provide explicit responses to 
the following questions:

(a) Do the back, neck, and left knee 
disabilities involve only the joint 
structure, or do they also involve the 
muscles and nerves?

(b) Do the back, neck, and left knee 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners must 
so state.

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disease due to the back, 
neck, and left knee disabilities, or the 
presence or absence of any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the back, neck, and left knee 
disabilities.




(d) The medical specialists are also 
requested to comment upon whether or not 
there are any other medical or other 
problems that have an impact on the 
functional capacity affected by the back, 
neck, and left knee disabilities, and if 
such overlap exists, the degree to which 
the nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected back, neck, and 
left knee disabilities.  If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the medical specialist 
should so indicate.

The orthopedic specialist is requested to 
provide sufficient clinical findings 
referable to frostbite of both great toes 
and right fifth toe, and right pinky 
finger.

The neurological specialist is requested 
to provide detailed clinical findings 
referable to the veteran's headaches.

The orthopedic and neurological 
specialists must be requested to express 
an opinion as to whether the veteran's 
service-connected disabilities have 
rendered him unemployable for VA 
compensation purposes.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to increased 
evaluations for the disabilities at 
issue, and a TDIU.  In this regard, the 
RO should document its consideration of 
the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.16(b), 4.40, 4.45, 4.59 
(2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby advised that failure 
to report for scheduled VA examinations without good cause 
shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


